UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7055


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YOUNIS EL SAYEDRI, a/k/a Younis Badri, a/k/a Younis
Abdulkarim Mohamed El Sayedri, a/k/a Younis Abdalkarim
Mohamed, a/k/a Younis Abdel Mohamed Badri, a/k/a Younis
Abdelkar Badri, a/k/a Youngish Elsayedri,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.      Anthony John Trenga,
District Judge. (1:12-cr-00290-AJT-1; 1:16-cv-00533-AJT)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Younis El Sayedri, Appellant Pro Se. Michael John Frank, Julia
K. Martinez, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Younis     El    Sayedri    seeks      to    appeal     the     district    court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would     find     that     the

district       court’s      assessment    of      the    constitutional         claims    is

debatable      or     wrong.     Slack    v.      McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

El Sayedri has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny El Sayedri’s motion

for a copy of the transcript at Government expense, and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3